COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §               No. 08-19-00290-CR
  STEVEN CHAVEZ,
                                                   §                  Appeal from the
                     Appellant,
                                                   §                 41st District Court
  v.
                                                   §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                   §               (TC# 20170D01512)
                     State.
                                                   §

                                            ORDER


      On December 11, 2019, this Court ordered the trial court to conduct a hearing to determine
whether the appellate is entitled to court-appointed counsel or if he wished to proceed pro se.

        The trial court held a hearing and found that the defendant, as part of a plea agreement,
waived his right to appeal and signed a trial court certification of rights affirming he was advise of
his right to appeal. As such, the trial court concluded that "the appointment of appellate counsel is
not necessary" but noted that the trial court "would respectfully seek further guidance from the
Court of Appeals in light of the apparent waiver of appellate rights executed by the Appellant."

        Although the trial court has concluded that Appellant apparently waived his right to appeal
as part of a plea bargain, the appointment of appellate counsel is still required under these
circumstances. An eligible indigent defendant is entitled to have the trial court appoint an attorney
to represent him in an appeal to the court of appeals. Tex.Code Crim.Proc. art. 1.051(d)(1); see
also Cooks v. State, 240 S.W.3d 906, 910 (Tex.Crim.App. 2007).

       Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
appellant is indigent and entitled to appointed counsel, or if he wishes to proceed pro se. The trial
court shall enter all necessary orders and/or findings which may include appointing counsel to
represent Appellant on appeal.



                                                  1
       In the event Appellant elects to proceed pro se, the trial court shall make Appellant aware
of the dangers and disadvantages of self-representation and develop evidence as to whether
appellant’s apparent decision to relinquish benefits associated with counsel and to proceed pro se
is knowingly and intelligently made under Hubbard v. State, 739 S.W.2d 341 (Tex.Crim.App.
1987).


        The trial court shall forward its findings to the District Clerk of El Paso County, Texas, on
or before January 17, 2020. The District Clerk shall prepare and forward a supplemental clerk’s
record containing the findings and any order appointing counsel, and forward the same to this
Court on or before January 24, 2020. Further, the transcription of the hearing shall be prepared,
certified and filed with this Court on or before February 7, 2020.


       IT IS SO ORDERED this 7th day of January, 2020.


                                      PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2